313 F.2d 220
PALMETTO PUMP AND IRRIGATION COMPANY, Appellant,v.Laurie W. TOMLINSON, District Director of Internal Revenue for the District of Florida, Appellee.
No. 19771.
United States Court of Appeals Fifth Circuit.
February 6, 1963.

Stanley W. Rosenkranz, George W. Ericksen, Tampa, Fla., for appellant.
Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Atty., Dept. of Justice, Washington, D. C., Edward F. Boardman, U. S. Atty., Thomas J. Hanlon, III, Asst. U. S. Atty., Tampa, Fla., Karl Schmeidler, Atty., Dept. of Justice, Washington, D. C., for appellee.
Before BROWN, GEWIN and BELL, Circuit Judges.
PER CURIAM.


1
Appellant sued to recover income taxes paid which it alleged were erroneously and illegally assessed. The issue presented was what amounted to reasonable compensation for corporate officers under 26 U.S.C.A. § 162. This appeal is from the judgment entered on a jury verdict for appellee.


2
We are convinced from a careful review that the evidence was sufficient to sustain the verdict, that no prejudicial error exists, and that the appeal is without merit. It follows that the judgment should be and is


3
Affirmed.